Citation Nr: 1140448	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-26 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable evaluation for eczematoid dermatitis.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from October 2003 to October 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the RO. 

A hearing before the Board was scheduled in April 2011.  The Veteran failed to report to the hearing without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").

The Board finds that an additional examination is necessary before the service-connected eczematoid dermatitis can be properly rated.  The record shows that the Veteran was last afforded a VA examination in March 2008.  At the examination, the Veteran reported having flare-ups once a month that lasted a week.  He stated that the skin disorder affected neck, lips, eyes, arms and legs.  It is not clear from the report whether the Veteran was examined during a flare-up.  

In an August 2008 statement, the Veteran stated that he had severe multiple breakouts of eczema dermatitis during the year.  

The Board notes that there are some disorders of the skin that have active and inactive stages or are subject to remission and recurrence.  Where the evaluation of such a disability that fluctuates in degree of disability is at issue, an examination of the disability during an active stage or during an outbreak is required.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992).  

Thus, the frequency, duration, and outbreaks of skin disease exacerbations must be addressed and the skin disorder should be considered, whenever possible, at a time when it is most disabling.  The Board finds that, if possible, the RO should schedule the Veteran for a VA skin examination that addresses the extent of the skin manifestations when the condition is active.  

The Board also notes that at the March 2008 VA examination, the Veteran reported that he was taking corticosteroids for the skin disorder.  However, there are no treatment records associated with the file showing what medications were being used to treat the skin manifestations.  

The RO should make an attempt to obtain any treatment records identified by the Veteran.  The Veteran also should be informed that he may submit evidence to support his claim.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify all VA and non-VA sources of medical treatment received for the service-connected eczematoid dermatitis since separation from service.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.

The Veteran also should be notified that he may submit medical evidence and/or treatment records to support his claim.

2.  The RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the service-connected eczematoid dermatitis.   

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner should report all manifestations and symptoms of the eczematoid dermatitis, to include describing the full extent of skin changes during activity.  The examiner should examine the Veteran's entire body and report the percentage of the entire body affected by the skin disorder and report the percentage of the exposed areas of the body affected by each skin disorder.  

The examiner should document the treatment for the skin disorder, including the duration and frequency of use of any systemic therapy such as corticosteroids or other immunosuppressive drugs.  The examiner should render an opinion as to whether the use of topical corticosteroid cream is systemic therapy.

The examiner also should report whether the skin disorder causes scarring or disfigurement of the head, face, or neck, and if so, the examiner should report if any of the following manifestations or characteristics of disfigurement are found: scar of 5 inches or more (13 or more cm) in length; scar at least one quarter inch (0.6 cm) wide at its widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

The examiner then should report whether the skin disorder causes visible or palpable tissue loss or gross distortion or asymmetry of features or paired sets of features (nose, chin, forehead, eyes including eyelids, ears, auricles, cheeks, lips).

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative who should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


